Appeal from an order of the Trial Term entered in Chemung county on April 28, 1937, and from an order denying a motion for a new trial. The plaintiff was a passenger in a taxicab owned by the defendant McCarthy, which collided with another car owned by the defendant Rossi on April 11, 1936. The plaintiff was thrown from his seat against the back of the front seat of the taxi, and suffered substantial injuries. Liability was admitted. The question of damages was the only one litigated, and the only one on this appeal. The medical evidence showed that the plaintiff suffered injuries to the muscles of his back, and at the lumbar and sacral regions, suffered much pain, that his back was strapped up with adhesive tape, and was subject to active treatment by the doctor for two months; that under the doctor’s instructions he wore a lumbo-sacro corset for a long time; that prior to the accident he had an “ exceptionally well developed ” muscular back, and that thereafter *861his back had “ only very average development, somewhat flabby museularly,” and that he will probably suffer from his back “ for the rest of his life.” There is also evidence to indicate that the plaintiff lost time from his work, and suffered a reduction in the amount of his earnings after the injury, and incurred an expense for medical treatment, amounting in all to over $900. There was a basis in the evidence for a verdict of $2,000. Judgment and order unanimously affirmed, with costs. Present • — ■ Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.